


Exhibit 10.67


Schedule of Amendment to Omitted Credit Agreement


In accordance with Instruction 2 to Item 601(a) of Regulation S-K, the Credit
Agreement between PDL BioPharma, Inc. (the Company) and Direct Flow Medical,
Inc. (Direct Flow), dated November 5, 2013, was not filed because it is
substantially similar to the form of credit agreement that was filed as Exhibit
10.56 to the Company’s Annual Report on Form 10-K filed on March 3, 2014. The
Company has previously summarized as part of the same exhibit the material
details in which the omitted credit agreement differed from the form of credit
agreement. On November 10, 2014, the Company and Direct Flow amended the Credit
Agreement (the Amendment). The following schedule sets forth the material
details in which the omitted Amendment further modifies the form of credit
agreement that was filed as Exhibit 10.56 to the Company’s Annual Report on Form
10-K filed on March 3, 2014.


Execution Date
Borrower(s)
Maturity Date
Amount Funded at Closing
Aggregate Available Credit
Additional Funding Conditions
Outstanding Borrowings Interest Rate Per Annum
Interest Only Period
Principal Repayment Schedule
Change in Control Fee
Board Observer Rights
November 5, 2013 and Amended on November 11, 2014
Direct Flow Medical, Inc.
No change
No change
No change
Tranche 2: $15 million upon Borrower’s receipt of at least a minimum amount in
cash proceeds from the sale of the Borrower’s capital stock prior to December
31, 2014. The condition shall not be satisfied if the Borrower does raise such
cash proceeds prior to December 31, 2014.
No change.
No change.
No change
Upon the consummation of an IPO or Change of Control by Borrower, Borrower to
pay a fee to Lender.
So long as any loans are outstanding, the Agent shall have the right to
designate one nonvoting board observer to attend the meetings of the Borrower’s
Board of Directors.





